Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 27, 2015

                                        No. 04-14-00372-CR

                                      Andres Ramon JUAREZ,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR0936B
                           Honorable Mary D. Roman, Judge Presiding


                                           ORDER
Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


           It is so ORDERED on October 27, 2015.

                                                      PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle, Clerk of Court